CLEMENS, Senior Judge.
Defendant admittedly tore down plaintiff’s transmission line. The trial court gave plaintiff judgment on its unchallenged evidence of reasonable value of labor and materials. The evidence supported the judgment. The court did not err in its discretionary exclusion of defendant’s witness not named in his answers to interrogatories.
The evidence supports plaintiff’s judgment, the record shows no error of law and an extended opinion would have no prece-dential value.
Judgment affirmed in compliance with Rule 84.16(b), V.A.M.R.
CRIST, P. J., and DOWD and SNYDER, JJ., concur.